      Case 2:19-cv-00264-NVW Document 24 Filed 04/30/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     Joel Stephen Cutulle,                              No. CV-19-00264-PHX-NVW
 9                                                          CR-12-01927-PHX-NVW
10                         Petitioner,                  ORDER AND DENIAL OF
11                                                      CERTIFICATE OF
     v.                                                 APPEALABILITY AND IN FORMA
12                                                      PAUPERIS STATUS
     United States of America,
13
14                         Respondent.
15
            Before the Court are Petitioner’s Amended Motion Under 28 U.S.C. § 2255 to
16
     Vacate, Set Aside or Correct Sentence by Person in Federal Custody (Docs. 6, 7), the
17
     Government’s Response and Movant’s Reply (Docs. 14, 29, 20), United States Magistrate
18
     Judge Michelle H. Burns’ Report and Recommendation (Doc. 21), Petitioner’s Objections
19
     to the Magistrate’s Report and Recommendation (Doc. 22) and the Government’s
20
     Response to Petitioner’s Objections (Doc. 23).
21
            The Court has considered Petitioner’s objections and reviewed the Report and
22
     Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
23
     the Court must make a de novo determination of those portions of the Report and
24
     Recommendation to which specific objections are made). The Court accepts the magistrate
25
     judge’s recommended disposition within the meaning of Rule 72(b), Fed. R. Civ. P., and
26
     overrules Petitioner’s objections. See 28 U.S.C. § 636(b)(1) (stating that the district court
27
28
      Case 2:19-cv-00264-NVW Document 24 Filed 04/30/20 Page 2 of 2




 1
 2   “may accept, reject, or modify, in whole or in part, the findings or recommendations made
 3   by the magistrate”).
 4          IT IS THEREFORE ORDERED that the Report and Recommendation of
 5   Magistrate Judge Michelle H. Burns (Doc. 21) to deny and dismiss Petitioner’s amended
 6   motion under 28 U.S.C. § 2255 is accepted.
 7          IT IS FURTHER ORDERED that the Clerk of the Court enter judgment denying
 8   and dismissing with prejudice Movant’s Amended Motion to Vacate, Set Aside or Correct
 9   Sentence pursuant to 28 U.S.C. § 2255 (Docs. 6, 7). The Clerk shall terminate this action.
10          IT IS FURTHER ORDERED that a request for Certificate of Appealability and
11   leave to proceed in forma pauperis on appeal be DENIED because Petitioner has not made
12   a substantial showing of the denial of a constitutional right about which reasonable jurists
13   could disagree.
14          Dated: April 29, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
